Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (KR 10-2018-0113058) in view of Park et al. (KR 20170068676).
Jung et al. show a transport robot 152 having a base unit 152a which provides a support surface 152b which supports a substrate and which support surface 152b is capable of entering and exiting a load lock chamber 140 and a magnetic force unit 61 and 65 arranged on one side of the base unit 152a which magnetic unit provides magnetic forces of different polarities for moving the base unit 152a at different speeds and directions.  Not shown is a supporting pin which protrudes from the support surface 152b for supporting a substrate.  However, shown by Park et al. is the use of at least one supporting pin 336 for supporting a substrate.  To include such a support pin onto Jung et al. would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as this is common knowledge in the art of substrate conveying in order to reduce contact with the surface of the substrate.
Re claim 13, a magnetic portion 65 of track 61d is fully capable of providing a varying magnetic force.
Allowable Subject Matter
Claims 1-3, 5-11 and 14-20 are allowed.

Response to Amendment
Applicant's arguments filed 11/15/2022 have been fully considered but they are not persuasive. Applicant provided no specific arguments to claim 12 which is an independent claim.  The arguments to claim 1 regarding the details of the track do not apply to claim 12 since no track layout appears in claim 12.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R BIDWELL whose telephone number is (571)272-6910. The examiner can normally be reached on Monday-Friday from 8 to 4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford, can be reached at telephone number (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/JAMES R BIDWELL/               Primary Examiner, Art Unit 3651                                                                                                                                                                                                       12/16/2022